DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that new claims 29, 30, 34, 35, 42 & 43 are withdrawn as directed to a nonelected invention (i.e., nonelected Group II), as already made without traverse in the reply filed on 3/01/19.  It should be noted that new withdrawn claims 30, 35 & 43 appear to constitute new matter for future reference.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 22-28, 31-33, 36-41 stand rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter, and instead are directed to a judicial exception without significantly more, for the reasons made of record in Paper NOs: 20190523, 20191009 & 20200407 and that made of record in the affirmation of the Examiner’s rejections by the Patent Trial and Appeal Board, decision 2020-006595, and as follows.

Claim(s) 1, 22-28, 31-33, 36-41 is/are directed to compositions comprising naturally-occurring psilocybin, and erinacine, etc, which are contained within mushroom extracts, along with dependent claims including the naturally occurring vitamin, niacin. Additional claims further comprise cannabis or other mushroom extracts, etc.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) because psilocybin, and erinacine and niacin are also already present within mushrooms, and therefore, reasonably do not present markedly different characteristics of the individual natural components.  For example, see the enclosed reference “Amount of Niacin in Mushrooms”.  Based upon an analysis with respect to the claim as a whole, claim(s) 1, 22-28, 31-33, 36-41 do not recite something significantly different than a judicial exception.
The rationale for this determination is explained below:
The unpatentability of laws of nature/natural phenomenon was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 101 USPQ2d 1961 (March 20, 2012), and Association for Molecular Pathology v. Myriad Genetics, Inc. 106 USPQ2d 1972 (2013).

The Stamets Declaration under 37 CFR 1.132 filed 22 January 2021 is insufficient to overcome the rejection of the claim based upon being directed to a judicial exception without significantly more, as set forth in the last Office action, because Declarant’s arguments are not commensurate in scope with the current pending claims because:
a)  all of Declarant’s examples use very specific amounts of He mycelium, norpsilocin or niacin, etc., whereas base claims 1 & 36 recite no dosages/amounts, and importantly no “norpsilocin”; while base claim 31 alternatively recites a broad range of mg amounts.  In other pp#  9 he states “which differs from psilocin…”.  Thus, no accurate direct comparison with that claimed is possible. 
b)  the submitted data and assays, such as the “scanElect kinome profiling assay” & “DNA-tagged kinases” and various MAPKs discussed pp#s 21-26 of the declaration, the iPSC / “iCell GABANeurons” mentioned in pp# 11 of the declaration, the “univariate ANOVA tests” mentioned in pp#31, and the “mental health and substance uses” listed in Table 5, which include “stress”, “positive mood”, “negative mood”, “anxiety, depression, and PTSD/trauma-related symptoms… tobacco addition, problematic cannabis use, problematic alcohol use and panic attacks… bipolar disorder,… eating disorder, opioid addition and schizophrenia” as also discussed in pp#s 27-43, Tables 5-7 & Figs 14-17 of the declaration are not discussed nor mentioned within the instant specification.  In other words, none of these other issues, etc. are discussed or contemplated within the instant specification, except for use of the term “neurogenesis” on pages 2-7 of the specification.  To emphasize this point further, see pp# 28 which presents data from “November 2019-July 2020” (i.e., 4 years after the claimed priority date of 7/23/16 this application),
c)  Accordingly, the court held in In re Hogan and Banks, 194 USPQ 527 (1977), that “enablement must be established in the specification at the time of filing and is to be commensurate in scope with the stated claims [emphasis added]”, and not five years after-the-fact.  It is noted that the priority date of the instant invention is claimed to be 7/23/16,
d) “neurogenic” is defined in Wikipedia as the process for generating new neurons from neural stem cells, which is not equivalent to “average number of neurites per neuron” or specification fails to specifically define the metes and bounds this term otherwise encompasses.  
e)  no reasonable evidence of “synergism” exists even in the preferred examples presented in Table 3 & Figure 9, which mischaracterizes the presented data by referring to % of some undefined control.  More accurately, synergism is defined as being more than an additive effect of that being measured.  For example, in Table 3 “He mycelium” neurite length is “421.18 um + a “norpsilocin” length of “344.09” um = 765.27 um.  In contrast, experiments combining these two components only result in a measurement 403.2 um, which is even less than the “421.18 um” of “He mycelium” alone, and therefore, can’t be additive, nor “synergistic”, by definition. 
f)   Thus, establishing “markedly different neurogenic effects”, as asserted in pp# 6 of this declaration, or that “synergism” exists as asserted in pp#43 is impossible to determine based on the presented data, because comparing apples to oranges is not reasonably a proper way to extrapolate accurate conclusions.  Taken a different way, Table 3 of the declaration is evidence that no synergism of any “markedly different neurogenic effect” exists when comparing the functional properties of the individual naturally-occurring components themselves.
Applicant’s representative re-iterates the points made in the declaration on pages 7-10 of the response.  As discussed above, Applicant’s arguments are not persuasive, and for the reasons made of record throughout the prosecution of this application.


In summary, all of the products of the instant claims are products of nature, as disclosed in the specification, even if no longer recited as such in the base claim as extracts.  For example, pp #s [0002] & [0016] of the specification describe “constituents isolated from or contained within mushroom fruitbodies or mycelia…” [emphasis added], and “[c]ompounds naturally produced by the mycelium of psilocybian mushrooms and their mycelium includes (sic) baeocystin, norbaeocystin, N, N-dimethyl-tryptamine, 5-hydroxytryptamine (serotonin), 5-hydroxy-tryptonphan, psilocybin and psilocin” [emphasis added], and in which routine and conventional techniques are well known in the art for isolating/making such naturally-occurring psilocybin and/or psilocin-containing compositions containing niacin in pharmaceutically acceptable excipients, in which the diluent water is also naturally-occurring (i.e., as it relates to claims 26, 33 & 41).  Accordingly, the current claims simply rely on the recognition of naturally-occurring compounds and the vitamin B3 (niacin) component, which are contained within mushrooms, etc., are all naturally-occurring compounds, as are the other naturally-occurring compounds contained within the other extracts recited in claims 27 & 28, all of which possess their own individual functional properties, and all of which are products of nature.
Accordingly, the current claims simply rely on the recognition of naturally-occurring compounds and vitamin (niacin) components which occur within psilocybin mushrooms, which are natural phenomenon.
In Mayo Collaborative Services it was held that:
"Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Gottschalk v. Benson, 409 U. S. 63, 67 (1972). And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. [emphasis added].


The claims recite nothing significant beyond the sum of their parts taken separately.  The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it." As set forth in the decision,
"[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself," further, "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. [emphasis added]"

The totality of the evidence suggests that the claimed compositions are not markedly different from what occurs in nature.  For example, no evidence exists that the products as claimed (i.e. the various natural products together in the amounts claimed) have any different structural or functional characteristics than the individual components themselves.  In other words, no evidence exists that the compositions are markedly different from what occurs naturally within the individual components themselves, as individually described on pages 1-2 of the instant specification.  Taken a different way, a practical application is one that relies on or uses the judicial exception.  Here, there are no additional elements recited in the claims that integrate the judicial exception (i.e., the claimed composition) into a practical application; nor that “recites additional elements that amount to significantly more than the judicial exception” in the pending claims (i.e., as it relates to Step 2B of the analysis).  Instead the claims merely recite a mixture of individual naturally-occurring components, and nothing else additionally.


As far as the October 2019 update to the Subject Matter Eligibility Guidelines, the Examiner’s analysis (e.g., see also MPEP 2106.04(b)-(c)) more correctly is as follows: 
a) the claimed invention is a composition of matter (Step 1), which Appellant does not refute (see page 17 of the previously submitted Brief),
b) psilocybin, psilocin, and niacin, or erinacines or hericenones and niacin, naturally co-exist in specific types of mushrooms, and therefore are products of nature, with are not structurally nor chemically or functionally different from the naturally-occurring counterparts  (Step 2A, Prong One), which Appellant does not refute (see page 18 of the previously submitted Brief),
c) the claims fail to integrate the invention into a practical application both individually and as taken as a whole (Step 2A, Prong Two), because functionally each individual component still reasonably retains its individual equivalent structure and individual related function as found in nature even at the amounts recited in the instant claims (e.g., see individual functions on pages 1-2 of the specification), which therefore, do not reasonably functionally change the characteristics of the components individually, or as a whole, importantly because no transformation nor anything additional is recited within the claims to demonstrate a practical application.
For example, psilocyoban is still hallucinogenic at specific doses, and niacin at high levels still cause “flushing, tingling…”, as previously admitted by Appellant on page 22 (1st paragraph) of the 12 March 2020 response. Likewise cannabis, and other naturally occurring plant or fungi extracts, or chemicals contained within (e.g., as it relates to Lion’s Mane) still reasonably possess their own equivalent properties as when analyzed alone or when analyzed as 
Taken a different way, nothing structurally different from that found in nature within each of these naturally-occurring components exists within that claimed, whether contained together or individually within the recited compositions; especially given Appellant’s acknowledgement that “niacin is [only] used as an adversive to deter subjects from taking multiple doses to experience hallucinogenic effects of psilocybin” (e.g., see page 22 (1st paragraph) of the 12 March 2020 response), and where Appellant acknowledges that “psilocybin mushrooms, Lion’s Mane mushrooms, and Cannabis each may [naturally] contain niacin…”, albeit at different concentrations, on page 8 of the previously submitted Brief.  Therefore, the uncomfortable natural functional effects of “high levels of niacin”, such as “flushing, tingling…” reasonably changes nothing in the functional properties of psilocybin itself in the amounts recited.  Nothing is transformed to elicit a new property as a whole.
Thus, nothing within the claimed composition chemically or functionally changes those inherent characteristics of niacin at high doses, or psilocybin at its recited amount/dose, etc.
d) Accordingly, the claim compositions as a whole fail to recite significantly more or that is markedly different than that which occurs in nature individually (Step 2B).  For example, it is routine in the art to make different combinations of reagents in different amounts using conventional methods.  It is further emphasized that the diluent water is also a naturally-occurring pharmaceutically acceptable excipient; thereby, making claims 26, 33 & 41 equivalent to merely “apply it”.  See MPEP 2106.05(f).  


Therefore, analogous to the U.S. Supreme Court’s findings in Funk Bros. Seed Co. v. Kalo Inoculant Co. (333 U.S. 127, 131 (1948)) and based upon the totality of the evidence, the claimed compositions are not markedly different as a whole from what the components possess in nature individually, because nothing is additional recited in the claims to constitute an “additional element”.  And that in contrast to Applicant’s analysis, merely claiming different naturally-occurring components as a mixture in mg amounts does not constitute an “additional element” that is reasonably markedly different from what the components both structurally and functionally possess in nature individually, because Appellant “has not shown that the claimed mixtures are a ‘transformation’ of the natural products, or that the claimed mixtures have properties not possessed by these products in nature” (see In re Bhagat (Appeal No. 2016-2525; 2nd to last paragraph; Fed Cir., March 16, 2018)).
Translation, absent a marked change in function or ability, which Applicant has failed to demonstrate, these naturally occurring fungi/plant species, or the natural compounds these species contain, are not eligible under 35 U.S.C.101, because they are manifestations of “laws of nature” (i.e., step 2A).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        March 14, 2021